Title: To James Madison from Thomas Appleton, 20 January 1804 (Abstract)
From: Appleton, Thomas
To: Madison, James


20 January 1804, Leghorn. Encloses a list of American ships sailing from Leghorn during the past six months together with an account of funds advanced to distressed seamen and of postage for public letters amounting to $222.00, for which he has drawn on the State Department in favor of merchant Samuel Emery of Philadelphia. The difference in expenses for seamen between 1803 and 1802 shows the “salutary effect” of the law banning the discharging of sailors by masters. This law “prevents innumerable disorders which resulted heretofore from men being abandoned in foreign countries.”

Mentioned in his 29 Aug. dispatch having remonstrated against the illegal burdens imposed on U.S. commerce by the French commander at Leghorn and his interviews at Florence with royal ministers and with French ambassador Clarke. The queen regent assured him she would immediately inform Napoleon that the power the commander exercised in Leghorn “was not only derogatory to her personal dignity, but equally injurious to the principal sources of her revenues.” Couriers were dispatched to Paris that same day; the general has been recalled, “and the whole administration of Commerce is again thrown into the hands of those who heretofore exercised that authority.” “Every species of imposition that avarice could invent, was laid on trade which in conjunction with the evils Naturally Attendant on War, had well-nigh reduced the Port, to be a resort merely for Coasting Vessels. As I am the single consul who addressed her Majesty on the Vexations of the General (through the direct medium of the prime minister) so it is generally Conceived I have been a principal mean in restoring the liberty of the Port. The british have not blockaded our port, nor can I learn that any american Vessels have been molested, even when they were known to be bound to it. The brig Boston Still remains here; for no decision has been pronounced by the Tribunal of prizes at Paris, on the Appeal that was made by what they So improperly Call the Captors: for this Arrestation was not only Contrary to the very letter of the 14th. Article of the Commercial treaty with france, but also violated the priviledges of the Port, at the entrance of which it took place.” The matter falls under the authority of Skipwith, who will attend to it.
Has heard that the Tripolitans have floated the Philadelphia “and that they Are now repairing her by the very hands of our unfortunate countrymen—tho’ I presume the⟨y⟩ will not send this Ship to Sea, while they fear She may meet an equal force, yet She will be a Constant terror to our armed Brigs and schooners when unprotected.” “Como. Preble by our latest accounts was at Syracuse. I have advised all the foreign Consuls in Italy of the blockade of Tripoli; but I am inclined to think it is of little avail.” No political events worthy of notice have occurred “except the treaty lately entered into between His Holiness the Pope, and the President of the italian republick.”
“In the 4th. Article the sole power of Appointing Archbishops and Bishops, is in the hands of the first Consul as President of the republick—in the 11th. Art. the hospitals, Charity: houses and all Similar institutions, heretofore administered by eclesiastics, and named by the Pope, will in future be directed by an equal number of laicks and eclesiasticks. The President shall appoint both.
“In the 16h. Arte. His Holiness Confirms all the Sales of church: lands which have been made by the republick—in the 19th. Arte. he acknowledges in the President the Same rights and priviledges, as were heretofore invested in the Emperor, as Duke of Milan—the remaining articles turn on matters of little general import.”
“Lucian Bonaparte is now at Naples, and it is with Confidence Asserted, that he has demanded of the King permission to garrison the City. Should this be the truth, we may very reasonably conclude, that it is the intention of the french government to send a force likewise into Sicily, to prevent the british from taking possession of the island, which they indisputably would Attempt, when One part of the Kingdom Should be invaded.”
  

   
   RC (DNA: RG 59, CD, Leghorn, vol. 1). 6 pp.; docketed by Brent. Enclosures not found.



   
   For Appleton’s expenditures for distressed seamen in 1802, see Appleton to JM, 8 July 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:152–53). For the act regarding distressed seamen, see ibid., 4:520 n. 2.



   
   Ibid., 5:354.



   
   For the case of the Boston, see Appleton to JM, 8 July 1803 (ibid., 5:152–53 and n. 1).



   
   Article 14 of the Convention of 1800 decreed that free ships made free goods “and that every thing shall be deemed to be free, and exempt which shall be found on board the ships belonging to the citizens of either of the contracting parties” (Miller, TreatiesHunter Miller, ed., Treaties and Other International Acts of the United States of America (8 vols.; Washington, 1930–48)., 2:468).



   
   For Napoleon’s selection as president of the Italian Republic, see Rufus King to JM, 27 Feb. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 2:496 and n. 1). The concordat between the papacy and the Italian Republic signed on 16 Sept. 1803 was modeled on the concordat of 1801 with France. Many of the rights it restored to the church were largely negated by Vice President Melzi’s decree of state control in religious affairs (Roger Aubert et al., The Church between Revolution and Restoration, trans. Peter Becker, vol. 7 of History of the Church, ed. Hubert Jedin and John Dolan [New York, 1981], pp. 55–58, 77).


